

116 HRES 587 IH: Recognizing LGBTQ+ suicide as a public health problem and expressing support for the designation of September as “National Suicide Prevention Month”.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 587IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mrs. Watson Coleman (for herself, Mrs. Carolyn B. Maloney of New York, Mr. Hastings, Ms. Wild, Mr. Khanna, Mr. Grijalva, Ms. Pressley, Mr. Gonzalez of Texas, Mr. Johnson of Georgia, Ms. Norton, Mr. Pocan, Mrs. Lee of Nevada, Ms. Johnson of Texas, Ms. Garcia of Texas, Mr. Cooper, Mr. Sires, Ms. Velázquez, Ms. Lee of California, Mr. Foster, Mr. Lowenthal, Ms. Meng, Ms. Jackson Lee, Ms. Kendra S. Horn of Oklahoma, Mr. Carson of Indiana, Mr. Blumenauer, Ms. Roybal-Allard, Ms. Castor of Florida, Mrs. Napolitano, Mr. Pappas, Mr. Nadler, Ms. Haaland, Mr. Engel, Mr. Serrano, Ms. Sánchez, Ms. Fudge, Ms. McCollum, Mr. Lynch, and Mr. Correa) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing LGBTQ+ suicide as a public health problem and expressing support for the designation of
			 September as National Suicide Prevention Month.
	
 Whereas, since 2008, suicide is the 10th leading cause of death in the United States for all ages and the second leading cause of death among individuals between the ages of 10 to 34;
 Whereas, according to the Centers for Disease Control and Prevention (in this resolution referred to as CDC), on average there are 129 suicides per day, resulting in over 47,000 deaths each year in the United States;
 Whereas, from 1999 through 2017, the age-adjusted suicide rate in the United States increased 33 percent from 10.5 to 14.0 per 100,000;
 Whereas, according to the CDC’s Youth Risk Behavior Survey data released in 2018, almost half of all lesbian, gay, and bisexual students seriously consider attempting suicide, making them almost 4 times more likely to do so than their straight peers;
 Whereas the 2015 U.S. Transgender Survey found 40 percent of respondents had attempted suicide in their lifetime—nearly nine times the attempted suicide rate in the United States population at large;
 Whereas it is estimated that there are over 1,300,000 suicide attempts each year in the United States, and The Trevor Project estimates that more than 1,800,000 lesbian, gay, bisexual, transgender, and queer (in this resolution referred to as LGBTQ+) youth seriously consider suicide each year;
 Whereas suicide is preventable, as 9 out of 10 suicide attempt survivors do not go on to die by suicide;
 Whereas, according to the CDC, suicide results in an estimated $44,600,000,000 in combined medical and work-loss costs nationally;
 Whereas the stigma associated with mental health conditions and suicidality works against suicide prevention by discouraging persons at risk for suicide from seeking lifesaving help and further traumatizes survivors of suicide loss and people with lived experience of suicide; and
 Whereas September would be an appropriate month to designate as National Suicide Prevention Month which overlaps World Suicide Prevention Day, September 10, recognized internationally and supported by the World Health Organization: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes suicide as a preventable national public health problem;
 (2)supports the designation of National Suicide Prevention Month; (3)supports declaring that suicide prevention should be a priority;
 (4)acknowledges that no single suicide prevention program or effort will be appropriate for all populations or communities, and that particular attention should be paid to communities known to be at heightened risk, including LGBTQ+ youth and LGBTQ+ youth of color;
 (5)promotes awareness that there is no single cause for suicide, and that suicide is most often an impulsive act that occurs during a moment of overwhelming hopelessness and despair; and
 (6)develops and implements strategies to increase access to quality mental health, substance abuse, and suicide prevention services.
			